MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	 2018 ME 28 
Docket:	   Was-17-258	
Argued:	   December	14,	2017	
Decided:	  February	27,	2018	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                        BAYBERRY	COVE	CHILDREN’S	LAND	TRUST	
                                          	
                                         v.	
                                          	
                              TOWN	OF	STEUBEN	et	al.1	
	
	
HJELM,	J.	

        [¶1]	 	Bayberry	Cove	Children’s	 Land	 Trust	appeals	from	a	 judgment	of	

the	 Superior	 Court	 (Washington	 County,	 Stewart,	J.)	 affirming	 the	 Town	 of	

Steuben’s	 taking	 of	 an	 interest	 in	 Rogers	 Point	 Road	 by	 eminent	 domain	

pursuant	to	23	M.R.S.	§	3023	(2017).2		Contrary	to	the	Trust’s	contentions,	the	




    1		Brian	H.	Jaffe,	Trustee	of	the	Irving	Jaffe	Living	Trust,	and	Leon	Sherwood	and	Jane	Sherwood	

are	parties-in-interest	to	this	appeal.		Jaffee	has	not	participated	in	this	appeal,	and	the	Sherwoods	
join	in	the	Town’s	arguments.			
    	
    2		Both	in	its	brief	and	at	oral	argument,	the	Town	explicitly	asserted	that	the	taking	is	only	of	an	

easement	interest	in	the	road.		Further,	some	of	the	documents	and	notices—including	some	quoted	
in	this	opinion—that	were	issued	by	the	Town	and	resulted	in	the	taking	specified	that	the	Town	
intended	to	take	only	an	easement	interest.		Despite	having	had	the	opportunity	to	do	so,	the	Trust	
has	not	disputed	or	otherwise	challenged	this	assertion.		Nonetheless,	some	of	the	documents	issued	
by	the	Town	did	not	describe	the	nature	of	the	interest	being	taken,	and	statutes	applicable	to	the	
taking,	 see	 23	 M.R.S.	 §§	3021-3023	 (2017),	 bear	 on	 that	 question.	 	 Because	 the	 parties	 have	 not	
argued	this	aspect	of	the	taking,	we	need	not	and	do	not	address	it	here	but	rather	refer	to	the	nature	
of	the	taken	interest	only	in	generic	terms.	
2	

taking	is	constitutional	because	it	arose	from	a	public	exigency	and	is	for	public	

use.		We	therefore	affirm	the	judgment.	

                                   I.		BACKGROUND	

      [¶2]	 	 The	 following	 facts	 are	 undisputed	 and	 are	 taken	 from	 the	

administrative	 record,	 see	 Portland	 Co.	v.	 City	 of	 Portland,	 2009 ME 98,	 ¶	 25,	

979 A.2d 1279  (stating	 that	 in	 an	 eminent	 domain	 proceeding,	 we	 review	 a	

municipality’s	decision	directly).		

      [¶3]		The	road	at	issue,	Rogers	Point	Road,	also	known	as	Wharfs	Road,	

is	located	in	the	Town	of	Steuben.		A	portion	of	the	road’s	present	location	is	on	

or	within	land	owned	in	fee	simple	by	the	Trust.		The	history	of	the	road	dates	

back	to	the	nineteenth	century.		In	1825,	the	Town	accepted	the	road,	which	

then	 was	 770	rods	 long	 and	 three	 rods	 wide.	 	 Sixty	 years	 later,	 in	 1885,	 the	

Town	issued	a	notice	that	the	municipal	officers	intended	to	extend	the	road,	

and	in	1887,	the	road	was	extended	by	approximately	262	rods	for	the	“use	of	

said	town”	and	ended	“at	the	Island.”		As	with	the	original	part	of	the	road,	the	

extension	was	three	rods	wide.		In	1944,	a	portion	of	the	road	was	washed	out,	

prompting	the	Town,	the	following	year,	to	lay	out	a	new	section	of	the	road,	in	

order	to	bypass	the	damaged	portion,	from	“a	point	in	the	center	of	the	old	road	
                                                                                                       3	

.	.	.	to	the	bar	that	goes	to	[the]	Island,”	a	distance	of	“800	feet	long	and	20	feet	

wide.”			

        [¶4]		In	2013,	the	Town	commissioned	a	survey	of	the	road’s	boundaries.		

The	 survey	 revealed	 that	 “a	 small	 portion	 of	 the	 existing	 traveled	 way	 for	

Rogers	Point	Road	stray[ed]	outside	the	bounds	of	the	right	of	way	as	laid	out	

by	the	Town	in	1825,	1887	and	1944[.]”		In	2015,	the	Trust	filed	a	declaratory	

judgment	action	against	the	Town	to	establish	the	legal	status,	including	title,	

to	the	portion	of	the	road	laid	out	on	its	property.			

        [¶5]	 	 In	 April	 of	 2016,	 while	 the	 declaratory	 judgment	 action	 was	

pending,	the	Town	issued	a	warrant	for	a	special	town	meeting	that	presented,	

in	 relevant	 part,	 two	 alternative	 articles	 for	 the	 Town’s	 residents’	

consideration.		One	article	would	authorize	the	Town	to	settle	the	declaratory	

judgment	action	by	discontinuing	the	road	in	exchange	for	$150,000	to	be	paid	

by	the	Trust.		The	second	article	would	authorize	a	taking	of	an	interest	in	the	

road	by	eminent	domain,	pursuant	to	23	M.R.S.	§	3023,3	“in	order	to	confirm	

that	the	boundaries	of	the	Town’s	right-of-way	for	that	town	way	are	coincident	




   3		Section	3023	provides,	in	relevant	part,	that	“[a]	municipality	may	take	property	.	.	.	for	highway	

purposes	if	the	municipal	officers	determine	that	public	exigency	requires	the	immediate	taking	of	
such	property	interests,	or	if	the	municipality	is	unable	to	purchase	it	at	what	the	municipal	officers	
deem	reasonable	valuation,	or	if	title	is	defective.”		23	M.R.S.	§	3023.	
4	

with	the	existing	traveled	way,”	which	terminates	at	the	end	of	a	point	of	land	

that	is	surrounded	by	a	saltwater	bay.			

      [¶6]		At	the	resulting	town	meeting	held	in	May	of	2016,	voters	rejected	

the	 settlement	 option	 and	 instead	 authorized	 the	 Town	 to	 take,	 by	 eminent	

domain,	the	traveled	part	of	the	road.		Having	been	given	the	voters’	approval,	

in	August	of	2016	the	Town	Selectmen	issued	a	notice	of	an	intent	to	take	an	

interest	 in	 the	 road	 by	 eminent	 domain.	 	 That	 same	 month,	 the	 Town	 also	

commissioned	a	second	boundary	survey	to	depict	the	“right	of	way	layout”	of	

the	road.		After	a	second	public	hearing,	held	on	August	31,	2016,	the	Selectmen	

signed	 an	 Order	 of	 Condemnation,	 ordering	 the	 taking	 of	 an	 interest	 in	

approximately	 4,000	 square	 feet	 of	 private	 property	 to	 “confirm”	 the	 road’s	

boundaries,	 based	 on	 public	 exigency	 or,	 alternatively,	 defective	 title	 to	 the	

road.		Of	the	total	area	taken	by	the	Town,	2,470	square	feet	are	located	on	the	

Trust’s	land,	and	the	remainder	is	located	on	an	abutting	parcel	owned	by	the	

Sherwoods,	see	supra	n.1.		The	Selectmen	also	directed	that	$1,020.60	would	be	

paid	to	the	Trust	as	just	compensation	for	the	taking.		The	Certificate	of	Taking,	

Affidavit	of	Title,	and	Order	of	Condemnation	were	timely	filed	and	recorded	

with	the	Washington	County	Registry	of	Deeds.		See	23	M.R.S.	§	3024	(2017).				
                                                                                                             5	

        [¶7]	 	 Pursuant	 to	 M.R.	 Civ.	 P.	 80B,	 the	 Trust	 filed	 a	 complaint,	

subsequently	amended,	in	the	Superior	Court,	alleging	that	the	Town’s	taking	

of	an	interest	in	the	road	was	unconstitutional.		The	court	affirmed	the	Town’s	

decision,	 and	 the	 Trust	 timely	 appealed	 to	 us.4	 	 See	 23	 M.R.S.	 §	3029	 (2017);	

M.R.	Civ.	P.	80B(n);	M.R.	App.	P.	2(b)(3)	(Tower	2016).5		

                                            II.		DISCUSSION	

	       [¶8]	 	 The	 Maine	 Constitution	 provides,	 “Private	 property	 shall	 not	 be	

taken	 for	 public	 uses	 without	 just	 compensation;	 nor	 unless	 the	 public	

exigencies	require	it.”		Me.	Const.	art.	1,	§	21;	see	also	U.S.	Const.	amend	V	(“nor	

shall	 private	 property	 be	 taken	 for	 public	 use,	 without	 just	 compensation.”).		

Therefore,	in	order	to	“avoid	a	constitutional	violation,	the	establishment	of	any	



    4		The	judgment	before	us,	which	affirms	the	taking,	is	a	final	judgment	even	though	it	does	not	

encompass	the	question	of	the	amount	of	damages	to	be	paid	to	the	Trust.		The	procedure	governing	
a	taking	by	eminent	domain	itself	is	prescribed	in	23	M.R.S.	§	3023,	which	permits	judicial	review	of	
a	 taking	 in	 a	 proceeding	 that	 is	 separate	 from	 and	 independent	 of	 any	 challenge	 to	 damages	
occasioned	by	the	taking.		In	contrast,	proceedings	relating	to	damages,	including	any	appeal	of	a	
determination	of	damages,	are	governed	by	23	M.R.S.	§	3029	(2017),	which	provides,	“Any	person	
aggrieved	by	the	determination	of	the	damages	awarded	to	owners	of	property	or	interests	therein	
under	this	chapter	may,	within	60	days	after	the	day	of	taking,	appeal	to	the	Superior	Court	in	the	
county	 where	 the	 property	 lies.”	 	 (Emphasis	 added.)	 	 On	 an	 appeal	 to	 the	 Superior	 Court	 from	 a	
damages	award,	a	jury	or,	with	the	parties’	consent,	the	court	then	determines	damages.		Id.		Because	
the	 Legislature	 has	 created	 two	 distinct	 procedural	 mechanisms	 triggered	 by	 a	 taking—one	 that	
concerns	the	taking	itself,	and	the	other	limited	to	resulting	damages—the	former	is	justiciable	on	its	
own.		See	Frustaci	v.	City	of	S.	Portland,	2005 ME 101,	¶	12,	879 A.2d 1001 (stating	that	“causes	of	
action	for	constitutional	takings,	including	.	.	.	a	municipality’s	exercise	of	eminent	domain,	may	be	
brought	directly	and	independently	of	section	3029.”).				
    	
    5		The	restyled	Maine	Rules	of	Appellate	Procedure	 do	not	apply	because	this	appeal	was	filed	

prior	to	September	1,	2017.		See	M.R.	App.	P.	1	(restyled	Rules).	
6	

road	 or	 way	 [by	 eminent	 domain]	 .	 .	 .	 must	 be	 for	 a	 public	 use	 and	 its	

requirement	must	be	in	response	to	public	exigencies.”		Brown	v.	Warchalowski,	

471 A.2d 1026,	 1029	 (Me.	 1984);	 see	 also	 23	 M.R.S.	 §	 3023.	 	 The	 Trust	

challenges	 the	 Town’s	 determinations	 that	 the	 taking	 was	 supported	 by	 a	

public	exigency	and	that	the	use	of	the	road	is	public.		We	address	the	Trust’s	

challenges	in	turn.		

A.	    Public	Exigency	

       [¶9]		In	addressing	a	challenge	to	a	public	taking,	we	review	directly	the	

municipality’s	 decision	 for	 a	 rational	 basis	 to	 support	 the	 finding	 of	 public	

exigency.		See	Portland	Co.,	2009 ME 98,	¶	25,	979 A.2d 1279.		Three	subsidiary	

findings	are	necessary	to	support	a	finding	of	a	public	exigency:	“the	taking	was	

necessary;	the	 property	interest	was	taken	only	to	the	extent	 necessary;	and	

the	property	is	suitable	for	the	particular	public	use	for	which	it	was	taken.”		Id.		

	      [¶10]		Regarding	the	first	of	these	elements	that	bear	on	the	existence	of	

a	 public	 exigency,	 we	 engage	 in	 only	 a	 limited	 review	 of	 a	 municipality’s	

determination	that	a	taking	is	necessary;	we	look	to	whether	the	taking	“‘was	

made	 in	 bad	 faith	 or	 through	 an	 abuse	 of	 power.’”	 	 Dyer	 v.	 Dep’t	 of	 Transp.,	

2008 ME 106,	 ¶	19,	 951 A.2d 821  (quoting	 Finks	 v.	 Maine	 State	 Highway	

Comm’n,	328 A.2d 791,	797	(Me.	1974)).		“An	abuse	of	power	occurs	when	the	
                                                                                          7	

agency	uses	its	power	in	an	extravagant	manner,	employs	it	contrary	to	the	law	

of	 its	 use,	 or	 uses	 it	 improperly	 and	 to	 excess.”	 	 Dyer,	 2008 ME 106,	 ¶	 19,	

951 A.2d 821.	

       [¶11]		Here,	the	Town	initiated	the	eminent	domain	process	in	response	

to	legal	challenges	commenced	by	the	Trust	concerning	the	use	and	ownership	

of	 the	 road.	 	 Additionally,	 the	 road’s	 physical	 location	 had	 changed	 from	 the	

boundaries	 as	 laid	 out	 in	 1825	 because	 of	 the	 1887	 extension	 and	 the	 1944	

wash-out.		The	resulting	deviation	between	the	record	boundaries	and	a	small	

portion	of	the	physical	location	of	the	traveled	area	of	the	road	was	revealed	by	

the	2013	survey.		These	circumstances	reasonably	prompted	the	Town	to	lay	

out	new	boundaries	for	a	relatively	small	portion	of	the	road.		As	a	result	of	the	

historical	 changes	 affecting	 the	 road,	 and	 consistent	 with	 a	 municipality’s	

authorization	 to	 take	 property	 for	 “highway	 purposes,”	 which	 includes	 the	

“alignment”	of	town	ways,	see	23	M.R.S.	§	3021(1)	(2017),	the	Town	decided	to	

align	 the	 road’s	 record	 boundaries	 with	 its	 actual	 location	 on	 the	 face	 of	 the	

earth.			

       [¶12]		Also,	prior	to	the	taking,	the	Town	issued	a	public	notice	of	a	town	

meeting	 to	 address	 two	 articles	 related	 to	 the	 road.	 	 At	 the	 public	 meeting,	

residents	overwhelmingly	approved	the	proposed	article	that	authorized	Town	
8	

officials	to	take	an	interest	in	the	land	consisting	of	the	traveled	part	of	the	road	

that	was	outside	of	the	road’s	record	description.			

      [¶13]	 	 Therefore,	 the	 reasons	 for	 the	 taking	 and	 the	 governmental	

process	that	led	to	it	demonstrate	that	the	Town	neither	acted	in	bad	faith	nor	

abused	its	power	in	making	the	necessity	determination.		

	     [¶14]	 	 Second,	 the	 Trust	 has	 not	 made	 any	 argument	 that	 the	 taking	

exceeded	what	was	necessary	to	align	the	record	description	of	the	road	with	

the	road’s	physical	location,	as	is	shown	by	the	record	description	of	the	taking	

being	 confined	 to	 the	 traveled	 area	 of	 the	 road.	 	 As	 stated	 in	 the	 Order	 of	

Condemnation,	the	existing	road	“strays	outside	the	bounds	of	the	right	of	way	

as	laid	out	by	the	Town	in	1825,	1887	and	1944[.]”		This	assertion	is	supported	

by	the	historical	documents	from	1825,	1887,	and	1945,	and	by	the	boundary	

surveys	conducted	in	2013	and	2016.		Therefore,	the	taking	satisfied	the	second	

element	of	the	public	exigency	analysis	because	the	Town	took	an	interest	in	

only	that	portion	of	the	Trust’s	property—approximately	2,470	square	feet—

that	 was	 needed	 to	 accomplish	 the	 purpose	 of	 the	 taking.	 	 See	 23	 M.R.S.	

§	3021(1).			

      [¶15]	 	 Third	 and	 finally,	 the	 record	 demonstrates	 that	 the	 property	 at	

issue	 is	 suitable	 for	 current	 use	 as	 a	 public	 way,	 as	 shown	 by	 evidence	
                                                                                         9	

demonstrating	that	the	road	was	established	as	a	public	town	way	and	remains	

a	town	way	used	by	the	public	today.			

      [¶16]		Because	the	record	supports	each	element	of	the	public	exigency	

framework,	there	is	a	rational	basis	in	the	record	to	support	the	Town’s	finding	

of	a	public	exigency.		See	Portland	Co.,	2009 ME 98,	¶	25,	979 A.2d 1279.		We	

now	turn	to	the	second	question,	namely,	whether	the	taking	is	also	supported	

by	the	Town’s	determination	that	the	taking	is	for	a	public	use.	

B.	   Public	Use	

      [¶17]	 	 Appellate	 review	 of	 a	 taking	 of	 private	 property	 for	 public	 use	

presents	 a	 mixed	 question	 of	 law	 and	 fact.	 	 We	 consider	 “de	 novo	 the	

determination	 whether	 the	 use	 for	 which	 a	 taking	 is	 authorized	 is	 public	 or	

private,	 and	 we	 review	 for	 clear	 error	 the	 factual	 findings	 on	 which	 the	

determination	 is	 based.”	 	 Portland	 Co.,	 2009 ME 98,	 ¶	 29,	 979 A.2d 1279.	 	 A	

finding	is	clearly	erroneous	when	there	 is	no	competent	evidence	to	support	

that	finding.		See	Sturtevant	v.	Town	of	Winthrop,	1999 ME 84,	¶	9,	732 A.2d 264.	

      [¶18]		“As	a	general	rule,	property	is	devoted	to	a	public	use	only	when	

the	general	public,	or	some	portion	of	it	(as	opposed	to	particular	individuals),	

in	its	organized	capacity	and	upon	occasion	to	do	so,	has	a	right	to	demand	and	

share	in	the	 use.”	 	Blanchard	v.	Dep’t	of	 Transp.,	2002 ME 96,	¶	 29,	 798 A.2d
10 

1119.		The	use	at	the	time	of	the	taking	must	be	public,	“not	only	in	a	theoretical	

aspect,	 but	 rather	 in	 actuality,	 practicality	 and	 effectiveness,	 under	

circumstances	 required	 by	 public	 exigency.”	 	 Brown, 471 A.2d	 at	 1030.	 	 The	

public	must	“be	served	by	the	use	as	a	matter	of	right,	not	as	a	matter	of	grace	

of	any	private	party.”		Blanchard,	2002 ME 96,	¶	29,	798 A.2d 1119.		Ultimately,	

the	“distinction	between	a	public	and	a	private	use	to	a	large	extent	depends	on	

the	facts	of	each	case.”		Id.			

       [¶19]		A	“taking	of	property	for	a	highway	is	a	taking	for	public	use	[that]	

has	been	universally	recognized,	from	time	immemorial.”		Rindge	Co.	v.	Cty.	of	

Los	 Angeles,	 262 U.S. 700,	 706	 (1923).	 	 Indeed,	 in	 enacting	 section	 3023,	 the	

Legislature	 has	 authorized	 municipalities	 to	 exercise	 their	 eminent	 domain	

powers	for	“highway	purposes,”	which	means	

      use	 as	 a	 town	 way	 and	 those	 things	 incidental	 to	 the	 laying	 out,	
      construction,	 improvement,	 maintenance,	 change	 of	 location,	
      alignment	 and	 drainage	 of	 town	 ways,	 including	 the	 securing	 of	
      materials	therefor;	provision	for	the	health,	welfare	and	safety	of	
      the	public	using	town	ways;	provision	for	parking	places,	rest	areas	
      and	preservation	of	scenic	beauty	along	town	ways.	
      	
23	 M.R.S.	 §	 3021(1)	 (emphasis	 added).	 	 A	 “town	 way”	 is	 defined,	 in	 relevant	

part,	as	“[a]n	area	or	strip	of	land	designated	and	held	by	a	municipality	for	the	

passage	and	use	of	the	general	public	by	motor	vehicle.”		23	M.R.S.	§	3021(3)	

(2017).	
                                                                                                      11	

        [¶20]		Here,	evidence	in	the	record	reveals	that	the	public	has	used	the	

road	 for	 nearly	 190	 years	 and	 that	 the	 Town	 has	 maintained	 it.	 	 Indeed,	 the	

Trust	itself	acknowledges	that	“the	alleged	public	way	laid	out	by	the	Town	of	

Steuben	is	a	public	road,	only	in	the	sense	that	it	was	laid	out	by	a	municipality	

and	the	public	has	the	legal	right	to	access	it.”		The	purpose	of	the	taking	was	to	

establish	that	the	road	over	which	the	public	has	the	right	to	travel	is	within	the	

record	boundaries	of	what	the	Trust	itself	describes	as	the	public’s	“legal	right	

of	 access.”	 	 In	 this	 way,	 the	 evidence	 in	 the	 record,	 confirmed	 by	 the	 Trust’s	

characterization	 of	 the	 public’s	 right	 to	 use	 the	 road,	 definitively	 establishes	

that	the	interest	in	the	road	was	taken	for	a	public	use.6		

        [¶21]	 	 The	 Trust	 also	 asserts	 that	 the	 road	 is	 not	 public	 because	 it	 is	

functionally	 a	 “private	 driveway”	 servicing	 the	 Sherwood	 property.	 	 The	

existence	 of	 a	 public	 use,	 however,	 is	 not	 defeated	 “on	 the	 sole	 basis	 that	 a	

private	party	will	also	benefit	from	the	taking.”		Portland	Co.,	2009 ME 98,	¶	30,	

979 A.2d 1279.		“‘The	test	of	a	public	use	is	not	the	frequency	of	the	use,	or	the	


   6		The	Trust	contends—despite	its	recognition	that	the	public	has	an	existing	right	of	access	over	

the	road—that	the	road	is	not	public	because	it	does	not	lead	to	a	destination	where	the	members	of	
the	public	are	entitled	to	go.		The	terminus	of	the	road,	however,	is	a	bar	at	the	end	of	a	point	of	land	
owned	by	the	Sherwoods.		As	the	Town’s	Order	of	Condemnation	recites,	the	general	public	uses	the	
road	to	get	to	the	intertidal	area	located	on	the	Sherwoods’	land.		The	nature	and	extent	of	the	public’s	
use	of	the	road	for	this	particular	purpose	does	not	determine	the	outcome	of	this	appeal	because	the	
public	nature	of	the	way	itself,	which	is	acknowledged	by	the	Trust,	allows	members	of	the	public	to	
travel—for	its	own	sake—over	the	road,	irrespective	of	what	those	people	are	entitled	to	do	beyond	
the	end	of	the	road.		
12	

number	using	the	way,	but	its	use	by	people	who	are	not	separable	from	the	

public	generally.’”		Eaton	v.	Town	of	Wells,	2000 ME 176,	¶	32,	760 A.2d 232 

(quoting	 S.D.	 Warren	 Co.	 v.	 Vernon,	 1997 ME 161,	 ¶	 16,	 697 A.2d 1280).		

Therefore,	any	ancillary	benefit	the	Sherwoods	may	derive	from	the	taking	does	

not	undermine	the	concurrent	public	nature	of	the	road’s	use.	

C.	      Conclusion	

         [¶22]		Because	the	record	supports	the	Town’s	determinations	that	there	

is	both	a	public	exigency	and	public	use	to	support	the	taking	of	an	interest	in	

portions	of	Rogers	Point	Road	by	eminent	domain,	the	taking	does	not	suffer	

from	constitutional	infirmity.			

         The	entry	is:	

                             Judgment	affirmed.		
	
	     	       	    	       	       	
	
Eric	N.	Columber,	Esq.	(orally),	Acadia	Law	Group,	LLC,	Ellsworth,	for	appellant	
Bayberry	Cove	Children’s	Land	Trust	
	
Mark	 A.	 Bower,	 Esq.	 (orally),	 Jensen	 Baird	 Gardner	 &	 Henry,	 Portland,	 for	
appellee	Town	of	Steuben	
	
Diane	 S.	 O’Connell,	 Esq.,	 Patterson	 &	 O’Connell,	 LLC,	 Ellsworth,	 for	 appellees	
Leon	F.	Sherwood	and	Jane	B.	Sherwood	
	
	
Washington	County	Superior	Court	docket	number	AP-2016-7	
FOR	CLERK	REFERENCE	ONLY